Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of KOREA, REPUBLIC OF 10-2019-0145442 filed 11/13/2019 and KOREA, REPUBLIC OF 10-2020-0150272 filed 11/11/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: a first distributed unit (DU) including a processor and a modulator and demodulator (modem) in a base station.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11 recites “generate a third timing control signal including a signal indicating a changed slot number and a third tick signal indicating a change of the slot number at the change time point of each of the slot number(s); and provide the third timing control signal to the modem." in lines 7-10. However, there are no “a second timing control signal”, “a second tick signal” in the independent claim 9. 
Examiner Note: Claim 10 has the limitations of “a second timing control signal”, “a second tick signal”. 
For the purpose of examination, Examiner interprets claim 11 as dependent on claim 10.
Claim 12 is also objected to since it is dependent on the objected base claim 11 as set forth above.  

Appropriate correction is required.



Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Phan et al. (US Pub. No.: 2021/0204230), in view of Susitaival et al. (US Pub. No.: 2015/0358945), and further in view of Eyuboglu et al (US Pub.:2018/0295591).

As per claim 1, Van disclose  A timing control method (see Fig.9a, apparatus 10 is a serving gNB, apparatus 10 is controlled by memory 14 and processor 12 to further distribute the reference timing and synchronized timing granularity for the PDCP level synchronization to one or more of the impacted UEs being served by apparatus 10), performed by a first distributed unit (DU) including a processor and a modulator and demodulator (modem) (see Fig.9a, para. 0063-0064, Processor 12 with a modulator and demodulator (modem),  perform functions associated with the operation of apparatus 10, which include, for example, precoding of antenna gain/phase parameters, encoding and decoding of individual bits forming a communication message, formatting of information, and overall control of the apparatus 10, including processes related to management of communication resources, see also Fig.9b-9c, para. 0079, 0085, 0095, 0100) in a base station (see Fig.6, Fig.9a, para. 0061-0062, next generation Node B (NG-NB or gNB), CU of a gNB),  supporting function-splitting (see para. 0062, in certain example embodiments where apparatus 10 represents a gNB, is configured in a central unit (CU) and distributed unit (DU) architecture that divides the gNB functionality. In such an architecture, the CU may be a logical node that includes gNB functions such as transfer of user data, mobility control, radio access network sharing, positioning, and/or session management, etc. The CU may control the operation of DU(s) over a front-
obtaining, by the processor, first time information from a central unit (CU) included in the base station (see Fig.6, para. 0045-0047, step 630, step 640, , master synchronization source {CU of gNB} , at 640, determine synchronization on TS-RBs for the considered IAC system); 
obtaining, by the processor, synchronization information with a first system based on the first time information (see para. 0045-0047, the master synchronization source of TS-RBs is then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system);
identifying, by the processor, a change time point of a system frame number (SFN) based on the synchronization information (see para. 0035, 0049-0050, L1 synchronization between UE and BS requires constant transmission/reception of synchronization reference signals as well as related system information update from the BS (serving RAN) as well as between the BS and the UE for keeping track of, e.g., {HFN, SFN {NAS level signalling and timer operation between UE and CN for C-plane may adopt some system timing resolved using, e.g., system frame number (SFN)}, sub-frame, slot and mini-slot numbers} of the serving RAN / change time point of a system frame number (SFN) based on the synchronization information between UE and CU of gNB); 

Van however does not explicitly disclose generating, by the processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; and providing, by the processor, the first timing control signal to the modem.

Susitaival however disclose generating, by a processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed (see Fig.7, para. 0121-0123, FIG. 7 illustrate the MeNB 700 comprising a processor 721 and memory 722, the memory comprising instructions, e.g. by means of a computer program 723, which when executed by the processor 721 causes the MeNB 700 to determine 
providing, by the processor, the first timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the first timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality generating, by a processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; and providing, by the processor, the first timing control signal to a communication unit, as taught by Susitaival, in the system of Van, so as to utilized the method performed by a MeNB, the MeNB being operable in a wireless communication system, the wireless communication system being adapted to provide for dual connectivity between the MeNB, and a UE, and between the UE and a Secondary eNB, SeNB, the method being performed for providing system information of the wireless communication system to the UE. The method comprises determining a System Frame Number, SFN, offset with regard to the MeNB and the SeNB; and transmitting the SFN offset to the UE by means of dedicated RRC signalling, see Susitaival, paragraphs 10-15.

Although the combination of Van and Susitaival disclose providing, by the processor, the first timing control signal to the communication unit, 

The combination of Van and Susitaival however does not explicitly disclose providing, by the processor, the first timing control signal to the modem, 

Eyuboglu however disclose providing, by a processor, a first timing control signal to a modem (see Fig.1, 2A-2B, para. 0034, 0044-0046, a CU 60 includes a baseband modem 62 para. 0043, 0046-0047, the CU 80 contains a coordination unit 98 that globally coordinates the scheduling of transmission and reception of the modems 82, 84, see also para. 0172, 0250, 0260, the VCTCXO in the CU is used to generate clocks required for the baseband processing in the CU).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by a processor, a first timing control signal to a modem, as taught by Eyuboglu, in the system of Van and Susitaival, so as to provide a controller that comprises one or more modems and is connected to an external network, at least one of the modems is a baseband modem and is configured to pass first data corresponding to the information, and the at least one of the modems is configured to perform real-time scheduling of the first data corresponding to the information, see Eyuboglu, paragraphs 4-5.

As per claim 2, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 1.

Susitaival further disclose the method further comprising: determining, by the processor, subframe number(s) of one or more subframes based on the change time point of the SFN; determining, by the processor, a change time point of each of the subframe number(s); generating, by the processor, a second timing control signal including a signal indicating a changed subframe number and a second tick signal having a same periodicity as a change periodicity of the subframe number at the change time point of each of the subframe number(s); and providing, by the processor, the second timing control signal to the modem (see Fig.35, para. 0084-0085, the time difference between a current moment, t, and the next radio frame boundary of the SeNB is bigger than the frame_offset (1.0 ms and 1.5 ms for case 2 and 3 respectively). This occurs in subframes 0, 1, 2, 3, 4, 5, 6, 7, 8 in both cases. The SFN offset is 5 and 

As per claim 3, the combination of Van, Susitaival and Eyuboglu the timing control method according to claim 2.

Van further disclose timing control method a further comprising: determining, by the processor, slot number(s) of one or more slots constituting the one or more subframes; determining, by the processor, a change time point of each of the slot number(s) based on the change time point of each of the subframe number(s); generating, by the processor, a third timing control signal including a signal indicating a changed slot number and a third tick signal indicating a change of the slot number at the change time point of each of the slot number(s); and providing, by the processor, the third timing control signal to the modem (see Fig.6, para. 0041-0049, for synchronization between the serving RAN and the UE on higher layers including PDCP to use its own configurable absolute timing and timing granularity which can be specific for a service session or TS-RB across all relevant UEs and involved serving cells of the same IAC system. Additionally, L1 packet transmission and reception are strictly on the TTI basis which can be a sub-frame, a slot or a mini-slot, also per para. 0046, master synchronization source may, at 640, determine synchronization on TS-RBs for the considered IAC system. The master synchronization source of TS-RBs may then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system, the timing base on the slot, BS/DU keeping track of the slot number).

As per claim 5, the combination of Van, Susitaival and Eyuboglu the timing control method according to claim 1.

Van further disclose wherein the synchronization information with the first system is provided from the CU that has previously performed synchronization with the first system to the first DU, based on the first time information (see Fig.6, master synchronization source, at 640, determine synchronization on TS-RBs for the considered IAC system. The master synchronization source of TS-RBs then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system, see also para. 0048, when DUs uses local GNSS receivers as sync sources, a DU may provide this time reference to its CU to be used as synchronization source for TS-RBs ending at UEs served by that particular DU (no master is elected, but they all trace back to the same GNSS time source)).

As per claim 6, the combination of Van, Susitaival and Eyuboglu the timing control method according to claim 1.

Van further disclose wherein the timing control method is performed in a synchronization plane (S-plane) of the first DU (see para. 0035, 0050, 0077, 0105, apparatus 30 is controlled by memory 34 and processor 32 to receive the synchronization configuration via RRC signalling in C-plane or PDCP signalling over individual TS-RBs or additional RBs established for the purpose of TS-RB synchronization in U-plane or L1 mechanism like TA / timing control is performed in a synchronization plane).

As per claim 7, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 1.

Eyuboglu further disclose wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS) (see Fig.18, para. 0005, 0043, 0250, the reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), and the CU acquire timing and frequency synchronization by a timing transport 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS), as taught by Eyuboglu, in the system of Van and Susitaival, so that a reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), see Eyuboglu, paragraph 5.

As per claim 8, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 1.

The combination of Van and Susitaival wherein the obtaining of the first time information is performed based on IEEE 1588 protocol.

Eyuboglu futher disclose wherein the obtaining of the first time information is performed based on IEEE 1588 protocol (see Fig.18, para. 0043, 0250, the timing transport protocol is based on the IEEE1588 protocol).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the obtaining of the first time information is performed based on IEEE 1588 protocol, as taught by Eyuboglu, in the system of Van and Susitaival, so that a reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), the physical GPS receiver delivers the timing information to the CUs 22, 24 through, e.g., the IEEE1588 PTP (precision time protocol), see Eyuboglu, paragraphs 5, 0043.

As per claim 9, claim 9 is rejected the same way as claim 1. Van also disclose A first distributed unit (DU) included in a base station supporting function- splitting, the first DU comprising: a processor; a modulator and demodulator (MODEM) (see Fig.9a, para. 0063-0064, Processor 12 with a modulator and demodulator (modem),  perform functions associated with the operation of apparatus 10, which include, for example, precoding of antenna gain/phase parameters, encoding and decoding of individual bits forming a communication message, formatting of information, and overall control of the apparatus 10, including processes related to management of communication resources, see also Fig.9b-9c, para. 0079, 0085, 0095, 0100); a memory electronically communicating with the processor (see Fig.9 a, apparatus 10 may further include or be coupled to a memory 14, which is coupled to processor 12, for storing information and instructions that may be executed by processor 12, see para. 0065); and instructions stored in the memory (see para. 0065, a memory 14, which is coupled to processor 12, for storing information and instructions that may be executed by processor 12).

As per claim 10, claim 10 is rejected the same way as claim 2.

As per claim 11, claim 11 is rejected the same way as claim 3.

As per claim 13, claim 13 is rejected the same way as claim 5.

As per claim 14, the combination of Van, Susitaival and Eyuboglu disclose the first DU according to claim 13.

Eyuboglu further disclose  wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS) (see Fig.18, para. 0005, 0043, 0250, the reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), and the CU acquire timing and frequency synchronization by a timing transport 

As per claim 15, Van disclose  A timing control method (see Fig.9a, apparatus 10 is a serving gNB, apparatus 10 is controlled by memory 14 and processor 12 to further distribute the reference timing and synchronized timing granularity for the PDCP level synchronization to one or more of the impacted UEs being served by apparatus 10), performed by a first distributed unit (DU) including a processor and a modulator and demodulator (modem) (see Fig.9a, para. 0063-0064, Processor 12 with a modulator and demodulator (modem),  perform functions associated with the operation of apparatus 10, which include, for example, precoding of antenna gain/phase parameters, encoding and decoding of individual bits forming a communication message, formatting of information, and overall control of the apparatus 10, including processes related to management of communication resources, see also Fig.9b-9c, para. 0079, 0085, 0095, 0100) in a base station (see Fig.6, Fig.9a, para. 0061-0062, next generation Node B (NG-NB or gNB), CU of a gNB),  supporting function-splitting (see para. 0062, in certain example embodiments where apparatus 10 represents a gNB, is configured in a central unit (CU) and distributed unit (DU) architecture that divides the gNB functionality. In such an architecture, the CU may be a logical node that includes gNB functions such as transfer of user data, mobility control, radio access network sharing, positioning, and/or session management, etc. The CU may control the operation of DU(s) over a front-haul interface. The DU may be a logical node that includes a subset of the gNB functions, depending on the functional split option), the timing control method comprising: 
obtaining, by the processor, first time information from a second communication node included in the base station (see Fig.6, para. 0045-0047, step 630, step 640, , master synchronization source {CU of gNB} , at 640, determine synchronization on TS-RBs for the considered IAC system); 
obtaining, by the processor, synchronization information with a first system based on the first time information (see para. 0045-0047, the master synchronization source of TS-RBs is then distribute, at 650, the initial reference timing as well as configure the synchronized timing granularity for the PDCP level synchronization periodically or on a need basis to all the involved serving gNB for the IAC system); 

and wherein a first communication node and a second communication node correspond to an open radio access network (0-RAN) radio unit (0-RU) and an 0- RAN distributed unit (0-DU) according to 0-RAN alliance communication specifications, respectively (see Fig.6, see para. 0048, 0062, apparatus 10 represents a gNB, it is configured in a central unit (CU) and distributed unit (DU) architecture that divides the gNB functionality. In such an architecture, the CU may be a logical node that includes gNB functions such as transfer of user data, mobility control, radio access network sharing, positioning, and/or session management,  the CU control the operation of DU(s) over a front-haul interface)

Van however does not explicitly disclose generating, by the processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; and providing, by the processor, the first timing control signal to the modem.

Susitaival however disclose generating, by a processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed (see Fig.7, para. 0121-0123, FIG. 7 illustrate the MeNB 700 comprising a processor 721 and memory 722, the memory comprising instructions, e.g. by means of a computer program 723, which when executed by the processor 721 causes the MeNB 700 to determine a SFN offset with regard to the MeNB and the SeNB; to transmit the SFN offset to the UE by means of 
providing, by the processor, the first timing control signal to a communication unit (see Fig.7, Fig.8, providing, by the processor, the first timing control signal to the modem / communication unit to transmit the SFN offset to the UE by means of dedicated Radio Resource Control, RRC, signalling).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality generating, by a processor, a first timing control signal including a signal indicating a changed SFN and a first tick signal having a same periodicity as a change periodicity of the SFN when the SFN is changed; and providing, by the processor, the first timing control signal to a communication unit, as taught by Susitaival, in the system of Van, so as to utilized the method performed by a MeNB, the MeNB being operable in a wireless communication system, the wireless communication system being adapted to provide for dual connectivity between the MeNB, and a UE, and between the UE and a Secondary eNB, SeNB, the method being performed for providing system information of the wireless communication system to the UE. The method comprises determining a System Frame Number, SFN, offset with regard to the MeNB and the SeNB; and transmitting the SFN offset to the UE by means of dedicated RRC signalling, see Susitaival, paragraphs 10-15.

Although the combination of Van and Susitaival disclose providing, by the processor, the first timing control signal to the communication unit, 

The combination of Van and Susitaival however does not explicitly disclose providing, by the processor, the first timing control signal to the modem, 

Eyuboglu however disclose providing, by a processor, a first timing control signal to a modem (see Fig.1, 2A-2B, para. 0034, 0044-0046, a CU 60 includes a baseband modem 62 para. 0043, 0046-0047, the CU 80 contains a coordination unit 98 that globally coordinates the scheduling of transmission and reception of the modems 82, 84, see also para. 0172, 0250, 0260, the VCTCXO in the CU is used to generate clocks required for the baseband processing in the CU).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of providing, by a processor, a first timing control signal to a modem, as taught by Eyuboglu, in the system of Van and Susitaival, so as to provide a controller that comprises one or more modems and is connected to an external network, at least one of the modems is a baseband modem and is configured to pass first data corresponding to the information, and the at least one of the modems is configured to perform real-time scheduling of the first data corresponding to the information, see Eyuboglu, paragraphs 4-5.

As per claim 16, claim 16 is rejected the same way as claim 2.

As per claim 17, claim 17 is rejected the same way as claim 3.

As per claim 10, claim 19 is rejected the same way as claim 5.

As per claim 20, the combination of Van, Susitaival and Eyuboglu disclose the timing control method according to claim 19.

Eyuboglu further disclose wherein the first time information is coordinated universal time (UTC) information, and the first system is a global positioning system (GPS) (see Fig.18, para. 0005, 0043, 0250, the reference timing source is synchronized with a coordinated universal time (UTC) or a Global Positioning System (GPS), and the CU acquire timing and frequency synchronization by a timing transport .

Allowable Subject Matter
Claims 4, 12, and 18 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choudhury (US Patent No.:10284318) – see paragraphs 10-13, “In the example of FIG. 1, node 62A is a network device that includes a clock designated as the grand master clock (#0). The grand master clock is the reference clock for network 52, i.e., the ultimate source of time for clock synchronization. Node 62B is a network device that includes a clock designated as boundary clock #1, node 62C is a network device that includes a clock designated as boundary clock #2, node 62D is a network device that includes a clock designated as boundary clock #3, node 62E is a network device that includes a clock designated as boundary clock #4, and node 62F is a network device that includes a clock designated as boundary clock #5. Boundary clocks, in IEEE 1588v2, are aggregation devices that act as a slave on one port and master for downstream ports. Transparent clocks (not shown in FIG. 1A) are neither master nor slave devices, and are normally switches that compensate for their own queuing delays, known as “residence time”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469